Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 1 of 9 Page|D #: 1

=r;-.,':. x : r,g§
UNITED STATES DISTRICT CoURT "’ “'W‘i ‘~’l~‘§
SoUTHERN DISTRICT oF INi)lANA 2939 diggs z
INolANAPoLIS DIVISIoN

O'\
”XJ
fm
00

UNITED STATES OF AMERICA,

)
)
v. ) CauSe No. 1:19-cr-

)
JORGE TADEO, ) -O l

a / k / a Panda, )
l\/IARIO TADEO, ] -02

a / k/ a Gordo, ]
RAUL LNU, ) ' -03
JUAN LNU, ] -04
ANTONIA CORTEZ-GONZALEZ, ] -05
RAUL PRIETO~CRUZ, ] -06
NOEL ALARCON-CALDERON, ) -07
MANUEL GUTIERREZ-CARMONA ) -08
JEANETI`E FALCON, ) ~09
ESEQUIEL LOZANO-LOPEZ, ) - 10

a / k/ a Tito, )

)

Defendants, )

INDICTMENT

COUNT ONE
[Conspiracy to Distribute Controlled Substances - 21 U.S.C. § 846]

The Grand Jury charges that:

From on or about August 1, 2018 through January 16, 2019, in the
Southern Distriet of Indiana, Indianapolis Division, JORGE TADEO, a/k/a
Panda, MARIO TADEO, a/ k/ a Gordo, RAUL LNU, JUAN LNU, ANTONIA
CORTEZ-GONZALEZ, RAUL PRIETO-CRUZ, NOEL ALARCON-CALDERON,
MANUEL GUTIERREZ-CARMONA, JEANETTE FALCON, and ESEQUIEL

LOZANO-LOPEZ, a/ k/ a Tito, did knowingly and intentionally conspire together

1

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 2 of 9 Page|D #: 2

and with other persons, known and unknown to the Grand Jury, to distribute
controlled substances, in violation of Title 2 1, United States Code, Section
841(a)(1).

OBJECTS OF THE CONSPIRACY

T he charged conspiracy had the following objects:

1. ` The distribution of 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, a Schedule II Non-
Narcotic controlled substance

2. The distribution of 100 grams or more of a mixture or substance
containing a detectable amount of heroin, a Schedule I Narcotic controlled
substance.

3. The distribution of 500 grams or more of a mixture or substance
containing a detectable amount of cocaine, a Schedule II Narcotic controlled
substance.

MANNER AND MEANS

T he charged conspiracy operated in the following manner:

1. JORGE TADEO and MARIO TADEO directed the activities of a
methamphetamine, heroin, and cocaine trafficking organization in
Indianapolis, Indiana.

2. JORGE TADEO distributed methamphetamine, heroin, and
cocaine from a residence located at 948 North Arnolda Avenue in Indianapolis.

3. From on or about August 1, 2018 through mid-November 2018,

MARIO TADEO distributed methamphetamine from a residence located at 1053

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 3 of 9 Page|D #: 3

North Tremont Street in Indianapolis. In mid-November 2018, MARIO TADEO
moved from Indianapolis to Mexico and continued to coordinate drug
trafficking activity in Indianapolis from Mexico.

4. RAUL LNU procured methamphetamine, heroin, and cocaine for
JORGE TADEO and MARIO TADEO in Mexico and caused these controlled
substances to be transported from Mexico to Indianapolis.

5. JUAN LNU procured methamphetamine for JORGE TADEO and
MARIO TADEO and caused it to be transported from Mexico to Indianapolis.

6. ANTONIA COR’I`EZ-GONZALEZ (“CORTEZ-GONZALEZ”), the wife of
JORGE TADEO, facilitated JORGE TADEO’s drug trafficking activity in
Indianapolis.

7 . RAUL PRIETO-CRUZ (“PRIETO-CRUZ”), an inmate at Adams
County Correctional Center in Natchez, Mississippi, used a contraband
telephone that he had smuggled into the facility to coordinate
methamphetamine transactions between JUAN LNU, JORGE TADEO, and
other individuals

8. NOEL ALARCON~CALDERON (“ALARCON-CALDERON”) stored
heroin and methamphetamine for JORGE TADEO at a residence located at
3632 Ashway Drive in Indianapolis. ALARCON-CALDERON also served as a
drug runner for JORGE TADEO.

9. MANUEL GUTIERREZ~CARMONA (“GUTIERREZ-CARMONA”)
distributed methamphetamine in Indianapolis and stored methamphetamine

for JORGE TADEO at a residence located at 2808 Shirley Drive in Indianapolis.

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 4 of 9 Page|D #: 4

10. JEANETTE FALCON (“FALCON”) received methamphetamine and
cocaine from JORGE TADEO and distributed it from a residence located at 906
North Moreland Avenue in Indianapolis.

1 1. ESEQUIEL LGZANO-LOPEZ (“LOZANO-LOPEZ”) facilitated the
drug trafficking activity of RAUL LNU and JORGE TADEO by arranging for the
transportation of drug proceeds from JORGE TADEO in Indianapolis to RAUL
LNU in Mexico. LOZANO-LOPEZ used his business, Dos Amigos Mechanic
Shop, located at 3680 West 30th Street in Indianapolis, to store the drug
proceeds.

OVERT ACTS

In furtherance of the conspiracy and to accomplish the object of the
conspiracy, that is to distribute controlled substances, the members of the
conspiracy did commit, among others, the following overt acts:

1. On August 16, 2018, JORGE TADEO delivered approximately one
ounce of methamphetamine to a confidential informant (“Individual #1”) at a
residence located at 4107 Eisenhower Avenue, Indianapolis.

2. On August 29, 2018, JORGE TADEO fronted approximately one
pound of methamphetamine to a confidential informant (“Individual #2”) at a
residence located at 948 North Arnolda Avenue, Indianapolis. Individual #2
brokered the transaction through JUAN LNU and PRIETO-CRUZ.

3. On August 30, 2018, JORGE TADEO delivered approximately four
ounces of methamphetamine to Individual #1 at 948 North Arnolda Avenue,

Indianapolis.

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 5 of 9 Page|D #: 5

4. On September 1 1, 2018, PRIETO-CRUZ directed lndividual #2 to
pay LOZANO-LOPEZ for the pound of methamphetamine that JORGE TADEO
had fronted to Individual #2 on August 29, 2018.

5. On September 12, 2018, Individual #2 paid LOZANO-LOPEZ
$5,000 in currency for the previously fronted methamphetamine at the Dos
Amigos Mechanic Shop, located at 3680 West 30th Street, Indianapolis.

6. On or about September 17, 2018, Individual #2 contacted PRIETO-
CRUZ to order one pound of methamphetamine PRIETO-CRUZ directed
Individual #2 to contact JUAN LNU to order the pound of methamphetamine
On September 17, 2018, JUAN LNU directed lndividual #2 to contact JORGE
TADEO to obtain the pound of methamphetamine On September 20, 2018,
JORGE TADEO fronted approximately one pound of methamphetamine to
lndividual #2 at the residence located at 948 North Arnolda Avenue,
Indianapolis.

7 . On September 25, 2018, JORGE TADEO and CORTEZ-GONZALEZ
retrieved approximately one-half pound of methamphetamine from the
residence located at 334 Wichser Avenue, Indianapolis. JORGE TADEO and
CORTEZ-GONZALEZ transported the methamphetamine to the residence
located at 948 North Arnolda Avenue and delivered it to a confidential
informant (“Individual #3”).

8. On October 1, 2018, JUAN LNU directed lndividual #2 to contact
MARIO TADEO to make a payment toward the methamphetamine that JORGE

TADEO had fronted him on September 20, 2018. On October 1, 2018,

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 6 of 9 Page|D #: 6

Individual #2 paid MARIO TADEO $3,000 in currency at a residence located at
1053 North Tremont Street, Indianapolis, for the previously fronted
methamphetamine

9. On October 4, 2018, JORGE TADEO delivered heroin to Individual
#3 at the residence located at 948 North Arnolda Avenue, Indianapolis.

10. On October 4, 2018, MARIO TADEO delivered approximately one
pound of methamphetamine to Individual #2 at the residence located at 1053
North Tremont Street, Indianapolis.

1 1. On November 12, 2018, JORGE TADEO agreed to deliver one-half
pound of methamphetamine to GUTIERREZ-CARMONA.

12. On November 13, 2018, JORGE TADEO instructed ALARCON-
CALDERON to bring him 250 grams of heroin. ALARCON-CALDERON
produced approximately 250 grams heroin from the residence located at 3632
Ashway Drive, Indianapolis, and transported it to JORGE TADEO at the 3
residence located at 948 North Arnolda Avenue, Indianapolis. Later on
November 13, 2018, JORGE TADEO sold approximately 250 grams of heroin to
Individual #3 for $12,500 in currency.

13, On November 13, 2018, at JORGE TADEO’s direction, ALARCON-
CALDERON transmitted money to RAUL LNU as partial payment for the heroin
that JORGE TADEO delivered to Individual #3 earlier in the day.

14. On November 15, 2018, JORGE TADEO delivered a red Mazda 5

sedan and appro)dmately $7,000 in currency to LOZANO-LOPEZ so that

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 7 of 9 Page|D #: 7

LOZANO-LOPEZ could send the vehicle and the currency to RAUL LNU in
Mexico as payment for previously fronted controlled substances

15. On November 21, 2018, JORGE TADEO delivered approximately
one ounce of methamphetamine to JEANETI`E FALCON at 906 North Moreland
Avenue, Indianapolis.

16. On November 23, 2018, RAUL LNU and JORGE TADEO discussed
RAUL LNU’s efforts to obtain methamphetamine and cocaine that he could ship
from Mexico to Indianapolis for distribution.

17. On December 4, 2018, FALCON ordered one ounce of
methamphetamine from JORGE TADEO. Later in the day, ALARCON-
CALDERON brought approximately one ounce of methamphetamine to JORGE
TADEO. JORGE TADEO and ALARCON-CALDERON then drove to the
residence located at 906 North Moreland Avenue, Indianapolis, where JORGE
TADEO delivered the methamphetamine to FALCON.

18. On December l l, 2018, RAUL LNU directed JORGE TADEO to
deliver approximately 240 grams of heroin to an individual residing at 4002
Stratford Court in Indianapolis. Later in the day, at JORGE TADEO’s
direction, ALARCON-CALDERON retrieved the heroin from the residence
located at 3632 Ashway Drive, Indianapolis, and attempted to transport the
heroin to JORGE TADEO.

19. On December 30, 2018, JORGE TADEO obtained approximately

one ounce of methamphetamine from GUTIERREZ-CARMONA at a residence

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 8 of 9 Page|D #: 8

located at 2808 Shirley Drive, Indianapolis, that GUTIERREZ-CARMONA had
stored for JORGE TADEO.

20. On December 31, 2018, FALCON asked JORGE TADEO for the
price for one kilogram of cocaine

21. On December 31, 2018, JORGE TADEO delivered approximately
one ounce of methamphetamine to FALCON at the residence located at 906
North Moreland Avenue, Indianapolis.

22. On January 9, 2019, JORGE TADEO agreed to sell one pound of
methamphetamine to GUTIERREZ-CARMONA for $5,500.

All in violation of Title 21, United States Code, Section 846.

FORFEITURE ALLEGATIONS

1. The allegations in Count One this lndictment are realleged as if
fully set forth here, for the purpose of giving the defendants notice of the
United States’ intent to seek forfeiture pursuant to Title 21, United States
Code, Section 853, Title 18, United States Code, Section 924, and Title 28,
United States Code, Section 2461.

2. lf convicted of the offense set forth in Count One of this
Indictment, JORGE TADEO, a/ k/ a Panda, MARIO TADEO, a/ k/ a Gordo, RAUL
LNU, JUAN LNU, ANTON1A CORTEZ-GONZALEZ, RAUL PRIETO-CRUZ, NOEL
ALARCON-CALDERON, MANUEL GUTIERREZ-CARMONA, JEANETTE
FALCON, and ESEQUIEL LOZANO-LOPEZ, a/ k/ a Tito shall forfeit to the
United States any and all property constituting or derived from any proceeds

the defendants obtained directly or indirectly as a result of the offense of which

Case 1:19-cr-00017-.]I\/|S-TAB Document 1 Filed 01/16/19 Page 9 of 9 Page|D #: 9

he/ she is convicted, and any and all property used or intended to be used in
any manner or part to commit and to facilitate the commission of such offense
3. If convicted of the offense set forth in Count One of this
Indictment, JORGE TADEO, a/ k/ a Panda, MARIO TADEO, a/ k/ a Gordo, RAUL
LNU, JUAN LNU, ANTONIA CORTEZ-GONZALEZ, RAUL PRIETO-CRUZ, NOEL
ALARCON-CALDERON, MANUEL GUTIERREZ-CARMONA, JEANETTE
FALCON, and ESEQUIEL LOZANO-LOPEZ, a/ k/ a Tito shall also forfeit to the
United States, pursuant to Title 18, United States Code, Section 924(d) and
Title 28, United States Code, Section 2461(€], any firearm or ammunition
involved in or used in such offense
A TRUE BIl/;L: f
_

' FoREISERs'oN

  

JOSH J. MINKLER
United States Attorney

Mf¢ V/V+

Br dle A. Blackington
Senio Litigation Counsel

